666 S.E.2d 124 (2008)
MOSTELLER MANSION, LLC, and Delphi Development, LLC
v.
MACTEC ENGINEERING AND CONSULTING OF GEORGIA, INC., formerly Law Engineering and Environmental Services, Inc.
No. 297P08.
Supreme Court of North Carolina.
August 26, 2008.
E. Thomison Holman, George Ward Hendon, Asheville, for Mosteller Mansion.
Calvin T. Vick, Jr., W. James Johnson, Asheville, Matthew W. Kitchens, for Mactec Engineering.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Plaintiff (Mosteller Mansion) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 731, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."